Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6522 Filed 07/23/20 Page 1 of 33




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
                                                             Case No. 10-cr-20137
 v.
                                                         Hon. Laurie J. Michelson
 DAJUAN LAMARR WREN,
                                                       Oral Argument Requested
       Defendant.




  Julie A. Beck (P53291)                   Wade G. Fink (P78751)
  Assistant United States Attorney         WADE FINK LAW PC
  211 West Fort Street, Suite 2001         370 E. Maple Rd., Third Floor
  Detroit, Michigan 48226                  Birmingham, Michigan 48009
  (313) 226-9717                           (248) 712-1054
  julie.beck@usdoj.gov                     wade@wadefinklaw.com
  Attorneys for the United States          Attorneys for DaJuan Wren


        EMERGENCY MOTION FOR COMPASSIONATE RELEASE

       Defendant Da’Juan Wren (“Wren”), through counsel, WADE FINK LAW,

 P.C., moves this Court for an order reducing his sentence and releasing him from

 prison under the compassionate release provisions of 18 U.S.C. § 3582, as modified

 by the First Step Act. FCI Elkton, where Wren is currently housed, accounts for

 10.1% of all confirmed cases in the Bureau of Prisons. This is an absolute

 emergency.
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6523 Filed 07/23/20 Page 2 of 33




       Pursuant to Local Rule 7.1, the undersigned sought concurrence on this

 motion on July 23, 2020, which went unanswered.

       Given the emergency nature of the situation at FCI Elkton as compared to

 other facilities, Wren asks this Court to order a response from the government within

 five (5) days.



 Date: July 23, 2020                          Respectfully Submitted,

                                              WADE FINK LAW P.C.

                                              /s/ Wade G. Fink
                                              Wade G. Fink (P78751)
                                              Attorneys for Defendants
                                              370 E. Maple Rd., Third Floor
                                              Birmingham, MI 48009
                                              248-712-1054
                                              wade@wadefinklaw.com




                                          2
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6524 Filed 07/23/20 Page 3 of 33




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
                                                         Case No. 10-cr-20137
 v.
                                                      Hon. Laurie J. Michelson
 DAJUAN LAMARR WREN,
                                                   Oral Argument Requested
       Defendant.




  Julie A. Beck (P53291)                Wade G. Fink (P78751)
  Assistant United States Attorney      WADE FINK LAW PC
  211 West Fort Street, Suite 2001      370 E. Maple Rd., Third Floor
  Detroit, Michigan 48226               Birmingham, Michigan 48009
  (313) 226-9717                        (248) 712-1054
  julie.beck@usdoj.gov                  wade@wadefinklaw.com
  Attorneys for the United States       Attorneys for DaJuan Wren


           BRIEF IN SUPPORT OF EMERGENCY MOTION FOR
                     COMPASSIONATE RELEASE
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6525 Filed 07/23/20 Page 4 of 33




                           TABLE OF CONTENTS

 TABLE OF AUTHORITIES…………………………………………………….iii

 STATEMENT OF ISSUES……………………………………….………...….…v

 I.     INTRODUCTION AND FACTUAL BACKGROUND…….……..……..1

 II.    ARGUMENT…………………………………………....………….………3

          A. THE PRISON SETTING COMBINED WITH WREN’S
             UNDERLYING HEALTH CONDITIONS CONSTITUTE A
             COMPELLING AND EXTRAORDINARY CIRCUMSTANCE
             WARRANTING RELEASE………………………………..………...3

             1. Wren’s Underlying Health Conditions…………………………….5

             2. Prisons Are “Tinder Boxes For Infectious Disease”……………...13

             3. A Sentence Reduction Is Also Consistent With The Sentencing
                Commission’s Policy Statements And The Factors Outlined In §
                3553(a)………………………..………………………………….19

                  a. Policy Statements………………………………………….19

                  b. 3553(a) Factors…………………………………………...20

          B. ALTERNATIVELY, THIS COURT SHOULD PERMIT WREN TO
             COMPLETE HIS SENTENCE IN HOME CONFINEMENT………23

 III.   CONCLUSION……………………………………………………….…...24




                                      ii
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6526 Filed 07/23/20 Page 5 of 33




                          TABLE OF AUTHORITIES

 Cases

 Tubbs-Smith v. United States, No. 18-20310, 2020 U.S. Dist. LEXIS 116626 (E.D.
 Mich. July 2, 2020) …………………………………………………….………….10

 United States v. Alam, No. 20-1298, 2020 U.S. App. LEXIS 17321 (6th Cir. June 2,
 2020) …………………………………………………….…………………………4

 United States v. Aguayo, No. 19-cr-02610-BAS-1, 2020 U.S. Dist. LEXIS 121959
 (S.D. Cal. July 10, 2020) …………………………………………………….……18

 United States v. Bass, No. 1:10-CR-166 (LEK), 2020 U.S. Dist. LEXIS 102543,
 2020 WL 2831851 (N.D.N.Y. May 27, 2020) ……………………………………..6

 United States v. Burnside, No. 18-CR-2068- CJW-MAR, 2020 U.S. Dist. LEXIS
 112708 (N.D. Iowa June 18, 2020) ………………………………………………..15

 United States v. Butler No. 18 Cr. 834 (PAE), Dkt. 461, 2020 U.S. Dist. LEXIS
 61021 (S.D.N.Y. Apr. 7, 2020) ……………………………………………………23

 United States v. Cassidy, No. 17-CR-116S, 2020 U.S. Dist. LEXIS 84692
 (W.D.N.Y. May 13, 2020) …………………………………………………….……5

 United States v. Credidio, No. 19 Cr. 111 (PAE), Dkt. 62, 2020 U.S. Dist. LEXIS
 58238 (S.D.N.Y. April 2, 2020) …………………………………………………..22

 United States v. Dawson, No. 18-40085-HLT, 2020 U.S. Dist. LEXIS 64383 (D.
 Kan. Apr. 9, 2020) …………………………………………………….…………..14

 United States v. DeBartolo, No. 14-016 WES, 2020 U.S. Dist. LEXIS 102335
 (D.R.I. June 10, 2020) …………………………………………………….………16

 United States v. Delgado, No. 3:18-cr-17-(VAB)-1, 2020 U.S. Dist. LEXIS 84469
 (D. Conn. Apr. 30, 2020) …………………………………………………….……14

 United States v. Facen, No. 11-CR-6177L, 2020 U.S. Dist. LEXIS 115136
 (W.D.N.Y. July 1, 2020) …………………………………………………….……..9



                                        iii
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6527 Filed 07/23/20 Page 6 of 33




 United States v. Field, No. 18-CR-426 (JPO), 2020 U.S. Dist. LEXIS 78112
 (S.D.N.Y. May 4, 2020) …………………………………………………….…….17

 United States v. Goins, No. 11-cr-20376, 2020 U.S. Dist. LEXIS 100358 (E.D. Mich.
 June 9, 2020) …………………………………………………….………………..17

 United States v. Jackson, No. 2:18-cr-86-PPS, 2020 U.S. Dist. LEXIS 108255 (N.D.
 Ind. June 19, 2020) …………………………………………………….…………...9

 United States v. Lacy, No. 15-CR-30038, 2020 WL 2093363
 (C.D. Ill. May 1, 2020) 1…………………………………………………….……...4

 United States v. Ladson, No. 04-697-1, 2020 U.S. Dist. LEXIS 108551 (E.D. Pa.
 June 22, 2020) …………………………………………………….………………16

 United States v. Martin, No. 18-CR-834-7 (PAE), 2020 U.S. Dist. LEXIS 63451
 (S.D.N.Y. Apr. 10, 2020) …………………………………………………….…...12

 United States v. McBride, No. 17-CR-192-FPG, 2020 U.S. Dist. LEXIS 114478
 (W.D.N.Y. June 29, 2020) …………………………………………………….….10

 United States v. Pomante, No. 19-20316, 2020 U.S. Dist. LEXIS 85626 (E.D. Mich.
 May 15, 2020) …………………………………………………….………………23

 United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 U.S. Dist. LEXIS 58718
 (E.D. Pa. Apr. 1, 2020) …………………………………………………….……….5

 United States v. Salvagno, No. 5:02-CR-51 (LEK), 2020 U.S. Dist. LEXIS 109879
 (N.D.N.Y. June 22, 2020) …………………………………………………….…..16

 United States v. Sawicz, No. 08-cr-287 (ARR), 2020 U.S. Dist. LEXIS 64418
 (E.D.N.Y. Apr. 10, 2020) …………………………………………………….…...17

 United States v. Shah, No. 93-cr-180 (LAK), 2020 U.S. Dist. LEXIS 115188
 (S.D.N.Y. June 30, 2020) …………………………………………………….…...18

 United States v. Tranter, No. 1:17-CR-22-HAB, 2020 U.S. Dist. LEXIS 119224
 (N.D. Ind. July 8, 2020) …………………………………………………….……..10




                                        iv
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6528 Filed 07/23/20 Page 7 of 33




 United States v. Vo Duong Tran, No. CR 08-00197-DOC, 2020 U.S. Dist. LEXIS
 65414 (C.D. Cal. Apr. 10, 2020) …………………………………………………..12

 United States v. White, No. 2:17-cr-00198-4, 2020 U.S. Dist. LEXIS 103974 (S.D.
 W. Va. June 12, 2020) …………………………………………………….………..9

 Wilson v. Williams, No. 4:20-cv-00794, 2020 U.S. Dist. LEXIS 70674 (N.D. Ohio
 Apr. 22, 2020) …………………………………………………….………………..9

 Wilson v. Williams, No. 20-3447, 2020 U.S. App. LEXIS 18087, at *20-21 (6th Cir.
 June 9, 2020) …………………………………………………….…………………9


 Statutes and Rules

 18 U.S.C. § 3582…………………………………………………….……….passim

 18 U.S.C. § 922(g).………………………………………………….……………...1

 21 U.S.C. § 841(a)(1)…………………………………………………….………...1

 21 U.S.C. §§ 846…………………………………………………….……………..1

 U.S.S.G. § 1B1.13………………………………………………………………...19




                                        v
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6529 Filed 07/23/20 Page 8 of 33




                            STATEMENT OF ISSUES

       1.     Has Wren demonstrated a compelling and extraordinary circumstance

 warranting compassionate release in light of his obesity, recent test results showing

 hypertension and pre-diabetes, and the particularly dangerous situation at FCI

 Elkton, all of which heighten his risk of developing life-threatening complications

 should he contract COVID-19?

              Defendant answers, yes.

       2.     Has Wren demonstrated that a reduction in sentence would be

 consistent with Section 3353(a) factors and policy statements issued by the

 Sentencing Commission, which require the Court to consider Wren’s danger to

 society and other elements, when Wren has avoided any major disciplinary

 infractions while incarcerated?

              Defendant answers, yes.




                                          vi
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6530 Filed 07/23/20 Page 9 of 33




            I.    INTRODUCTION AND FACTUAL BACKGROUND

       On March 25, 2010, Da’Juan Wren was indicted for federal drug and firearm

 charges stemming from the DEA’s investigation of Michael Cathey’s drug

 organization. Four years into the investigation, a wiretap placed on co-defendant

 Cathey’s phone implicated Wren in the organization and resulted in the execution of

 several search warrants. Law enforcement seized 755 grams of heroin from the home

 of Wren’s co-defendant’s girlfriend. The government alleges that drug

 paraphernalia, drug ledgers, and ammunition were also seized from Wren’s home

 and a firearm was recovered in Wren’s car, parked in his garage.

       Wren was subsequently charged with conspiracy to possess with intent to

 distribute and to distribute heroin and marijuana in violation of 21 U.S.C. §§ 846,

 841(a)(1), and felon in possession of a firearm and ammunition contrary to 18 U.S.C.

 § 922(g). At trial, Wren disputed his ownership of the gun, the nature of the drug

 ledger, and his connection to Cathey’s heroin. Wren’s girlfriend, Crystal Ogen,

 testified that she was in fact the owner of the firearm located in Wren’s car.

 Additionally, Wren asserted that the purported drug ledger was actually

 documenting transactions for his recording studio business.

       A jury convicted Wren on both counts. Wren was sentenced to 216 months on

 count one and 120 months on count eight, to be served concurrently. ECF No. 323,

 PageID.3403. However, Wren’s sentence was ultimately lowered from 216 months



                                          1
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6531 Filed 07/23/20 Page 10 of 33




 to 188 months following an amendment to the Sentencing guidelines which reduced

 his base offense level by two levels. With an out date of May 3, 2025, Wren has

 served approximately 70% of his sentence to date.1

       Wren, however, urges this court to reduce the remaining 30% of his sentence

 because of the COVID-19 pandemic. Wren is 43 years old, severely obese, and is

 showing signs of hypertension and prediabetes. Because of his underlying health

 conditions, Wren is at high risk for developing catastrophic health consequences

 should he contract COVID-19. The emergency nature of Wren’s request is also

 amplified by the virus’ infection rate within FCI Elkton, where Wren is currently

 serving his sentence.

       FCI Elkton has been identified as one of the epicenters of the COVID-19

 within the BOP. Despite months of lockdown, the facility still ranks among the most

 infected across BOP prisons nationwide for both reported cases of COVID-19 and

 morality rate. In fact, FCI Elkton has confirmed 1061 cases of COVID-19 between

 inmates and staff and 9 inmate deaths. Despite a staggering level of infection,

 inmates who have tested negative for the virus are still being exposed and

 commingled with inmates who tested positive. The BOP’s actions during the

 pandemic have become so egregious and unsafe that the Union representing BOP




       1
           Wren only has 57 months, or 30%, of his 188 month sentence remaining.

                                          2
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6532 Filed 07/23/20 Page 11 of 33




 staff members across the county filed an Imminent Danger complaint with the

 Occupational Safety and Health Administration, discussed herein.

       Wren now files this motion for his compassionate release pursuant to 18

 U.S.C. § 3582(c)(1)(A)(i). This Court should grant such relief for the following

 reasons: first, Wren has satisfied the exhaustion requirement contained in Section

 3582. Second, Wren asserts that the global health crisis, in combination with his

 underlying    health   conditions,     constitutes   compelling   and   extraordinary

 circumstances warranting his compassionate release because the conditions render

 him especially vulnerable to developing a severe case of COVID-19. Third, a

 reduction in Wren’s sentence would not be contrary to the factors outlined in Section

 3553(a) and would be consistent with the Sentencing Commission’s policy

 statements.

       In the alternative, Wren asks that this court allow him to serve out the

 remaining 57 months of his sentence in home confinement or on similar supervised

 release conditions.

                                  II.      ARGUMENT

 A.    THE PRISON SETTING COMBINED WITH WREN’S UNDERLYING
       HEALTH CONDITIONS CONSTITUTES A COMPELLING AND
       EXTRAORDINARY CIRCUMSTANCE WARRANTING RELEASE.

       18 U.S.C. § 3582, as amended by the First Step Act, provides that a defendant

 must “fully exhaust [] all administrative rights” or otherwise “wait for 30 days after



                                             3
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6533 Filed 07/23/20 Page 12 of 33




 the warden’s receipt of [their] request.” United States v. Alam, No. 20-1298, 2020

 U.S. App. LEXIS 17321, at *5 (6th Cir. June 2, 2020). 2

       Wren has exhausted his administrative requirements. On April 6, 2020, Wren

 sent an email to the Warden of FCI Elkton requesting “early release and/or home

 confinement.” Exhibit A, Compassionate Release Request. In the petition Wren also

 expressed concern for his health, stating “[p]eople have been dropping like flies

 around here and daily more people are falling ill. I don’t want to die in here from

 [coronavirus] Sir.” Id. Wren similarly stated that should he be released, he has “a

 home to go to, [and] family and employment waiting.” Id.

       Wren’s request, however, was denied by the BOP on May 7, 2020. The denial

 stated that BOP health services staff had reviewed Wren’s medical records but

 concluded that he did not meet the criteria for a compassionate release. Wren

 subsequently appealed the denial to the region on May 15, 2020 by certified mail but

 has yet to receive a decision. Despite not hearing from the region regarding his

 appeal, Wren has satisfied the exhaustion requirement as 30 days have passed since

 he submitted his compassionate release request. See Alam, 2020 U.S. App. Lexis

 17321, at *7 (“Prisoners who seek compassionate release have the option to take

 their claim to federal court within 30 days, no matter the appeals available to them.”).



       2
           All unpublished cases attached as Exhibit F.


                                            4
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6534 Filed 07/23/20 Page 13 of 33




       Having exhausted, Section 3582 next instructs a court considering

 compassionate release to determine “whether extraordinary and compelling reasons

 exist for a sentence reduction” and whether “a sentence reduction is consistent with

 the applicable Sentencing Guidelines provisions.” United States v. Cassidy, No. 17-

 CR-116S, 2020 U.S. Dist. LEXIS 84692, at *4 (W.D.N.Y. May 13, 2020) (quoting

 § 3582(c)(1)(A)). Wren submits that his underlying health conditions, in light of the

 extreme ease of transmission of COVID-19 within FCI Elkton, constitutes an

 extraordinary and compelling circumstance. Wren also submits that his release

 would be consistent with the Sentencing Guidelines.

       1.      Prisons Are “Tinder Boxes For Infectious Disease”3

       Wren is being housed at FCI Elkton, a prison which is currently reporting the

 sixth largest outbreak of COVID-19 across the BOP. In fact, the 174 active cases of

 the virus at FCI Elkton accounts for 4% of the BOP’s infected inmates.4

 Furthermore, the BOP reports that since it began testing, 1000 inmates within FCI

 Elkton have tested positive for COVID-19 – meaning that to date 45% of the prison

 population at the facility has contracted the virus.5 Furthermore, Ohio, the state


       3
        United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 U.S. Dist.
 LEXIS 58718, at *2 (E.D. Pa. Apr. 1, 2020).
       4
           COVID-19 Cases, https://www.bop.gov/coronavirus/
       5
         FCI Elkton currently houses 2,212 inmates. https://www.bop.gov/
 locations/institutions/elk/

                                          5
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6535 Filed 07/23/20 Page 14 of 33




 which FCI Elkton is located in, is experiencing an exponential increase in COVID-

 19 cases, recently reporting the second largest single day spike in hospitalizations

 since the pandemic started.6 Although Wren has tested negative twice to date, the

 continued and growing presence of COVID-19 within the state of Ohio and FCI

 Elkton still places Wren in palpable danger.

       It is not surprising that COVID-19 has spread like wild fire within FCI Elkton

 given that correctional settings inherently prevent inmates from protecting

 themselves from infectious disease like COVID-19 because of prison living

 conditions. Although BOP facilities have been on lockdown for months to try to

 combat the unique challenges prisons are facing, inmates still remain in close

 proximity to each other, unable to practice social distancing, and share the same

 ventilation system, phones, showers, computers, and so on without any sanitation.

 All it takes is one sneeze, cough, or breath from an infected inmate to release

 respiratory droplets containing infections particles into the ventilation system or on

 to any surface. Accordingly, both the CDC and courts within this district have

 emphasized the heightened dangers inmates face due to their living situation.7



       6
         Coronavirus in Ohio: Hospitalizations Spike to Second-Highest Total of
 Pandemic, https://www.cincinnati.com/story/news/2020/07/20/coronavirus-ohio-
 hospitalizations-spike-second-highest-total-pandemic/5473857002/
       7
        United States v. Bass, No. 1:10-CR-166 (LEK), 2020 U.S. Dist. LEXIS
 102543, 2020 WL 2831851, at *1 (N.D.N.Y. May 27, 2020) ("FCI Elkton has

                                           6
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6536 Filed 07/23/20 Page 15 of 33




       To make matters worse, Wren reports that staff at FCI Elkton are actively and

 continuously moving inmates known to be positive with COVID-19 and their

 property throughout the prison with no sanitization or regard to the population who

 has yet to contract the virus. For instance, in early May, Wren was instructed by

 BOP staff to pack his former cellmate’s property. Staff had previously been notified

 that the former cellmate had tested positive for COVID-19, but did not notify Wren

 of the same and directed him to touch things while another inmate moved into the

 cell – all of which was done without cleaning the possibly contaminated cell.

       Similarly, Wren reports that in late May he was approached by a different

 inmate who told him that he would be moving into his cell in Unit CA because he

 had tested positive. Understandably concerned, Wren spoke with staff members who

 then instructed him to move into a cell in Unit CB on the opposite of the building

 where the inmates who had tested negative were being housed. However, Wren later

 discovered that his new cell in Unit CB was the same cell that the positive inmate




 endured an outbreak of COVID-19 that has been exacerbated by features of the
 prison's internal architecture that inhibit social distancing"); Interim Guidance on
 Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
 Detention Facilities, CDC (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-
 ncov/community/correction-detention/guidance-correctional-detention.html
 (“Incarcerated/detained persons live, work, eat, study, and recreate within
 congregate environments, heightening the potential for COVID-19 to spread once
 introduced”).

                                          7
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6537 Filed 07/23/20 Page 16 of 33




 had occupied prior to moving. Neither cell was disinfected by staff before either

 Wren or the other inmate were transferred.

        Wren also described an incident last month in June where an inmate, who was

 also being housed in Unit CB like Wren, was called into an office by staff where he

 was told that he had tested positive for COVID-19. Instead of immediately

 quarantining the inmate, the inmate was told to return to Unit CB where he remained

 for at least 45 minutes before he started transporting his things from his old cell to

 the new cell within the quarantined unit – even walking past Wren as he was

 communicating with the undersigned on the computer. At least one other inmate has

 described similar events to another court. United States v. Jackson, No. 2:18-cr-86-

 PPS, 2020 U.S. Dist. LEXIS 108255, at *7-8 (N.D. Ind. June 19, 2020) (“despite the

 fact [the defendant] is in a dormitory at FCI Elkton for inmates who have not

 contracted COVID-19, multiple inmates who initially tested negative were in fact

 positive and have since been transferred out of the unit”).

        Wren reports that the situation has worsened in July. A fellow inmate housed

 across from Wren was recently re-tested for COVID-19 and his results showed that

 he was positive. However, this came as no surprise to Wren who recounted the same

 inmate previously testing positive and not being removed from the so called negative

 cell block despite his test results.




                                           8
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6538 Filed 07/23/20 Page 17 of 33




       Courts across the country have taken notice of the particularly egregious

 conditions at FCI Elkton, even prompting Judge Gwin of the Northern District of

 Ohio to issue a preliminary injunction requiring the BOP to evaluate a subclass of

 inmates at the facility who were particularly vulnerable to serious illness for

 compassionate release or transfer. Wilson v. Williams, No. 4:20-cv-00794, 2020 U.S.

 Dist. LEXIS 70674, at *26 (N.D. Ohio Apr. 22, 2020). Although the Sixth Circuit

 ultimately vacated the preliminary injunction, the Court noted that the inmates had

 established “a substantial risk of serious harm” due to the conditions of their

 incarceration, namely “[t]he transmissibility of the COVID-19 virus in conjunction

 with Elkton's dormitory-style housing—which places inmates within feet of each

 other.” Wilson v. Williams, No. 20-3447, 2020 U.S. App. LEXIS 18087, at *20-21

 (6th Cir. June 9, 2020). In its opinion, the Sixth Circuit also characterized FCI Elkton

 as an “epicenter of the pandemic within the federal prison system” and stated that

 “[e]ach day spent in detention at FCI Elkton increases the threat to the inmates’

 health and life.” Id. at *35, 45. District Courts have similarly commented on the

 perilous conditions at FCI Elkton.8


       8
         Jackson, 2020 U.S. Dist. LEXIS 108255 at *6 (“while it is true that these
 numbers change daily, and the numbers may have improved by now, the spread
 of COVID-19 remains a very big problem at FCI Elkton”); United States v. White,
 No. 2:17-cr-00198-4, 2020 U.S. Dist. LEXIS 103974, at *12 (S.D. W. Va. June 12,
 2020) (“the BOP is to be commended for the steps they have taken to control the
 virus, but the exponential growth of the virus and the deaths of inmates clearly
 demonstrates that their steps are not enough”); United States v. Facen, No. 11-CR-

                                            9
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6539 Filed 07/23/20 Page 18 of 33




       FCI Elkton, however, is apparently not the only facility operating under

 dangerous practices, with the Union representing BOP guards across the country

 filing an Imminent Danger complaint with the Occupational Safety and Health

 Administration (“OSHA”). Exhibit B, OSHA Complaint. The complaint alleges that

 staff, including those working at FCI Elkton, have not been allowed to properly self-

 quarantine after coming into contact with inmates suspected of having COVID-19,

 have not been provided the proper personal protection equipment, and have even

 been called back to work after being sent home for possible exposure. Id. The

 complaint concludes that “[BOP’s] actions described herein are proliferating the

 spread of a known and deadly contagion both within our prison system and to our

 surrounding communities. The agency’s actions and inactions are expected to result

 in death and severe health complications and/or possible life-long disabilities.” Id.




 6177L, 2020 U.S. Dist. LEXIS 115136, at *3-4 (W.D.N.Y. July 1, 2020) (noting that
 “FCI Elkton is one of the worst BOP facilities concerning the virus and its spread”);
 Tubbs-Smith v. United States, No. 18-20310, 2020 U.S. Dist. LEXIS 116626, at *7
 (E.D. Mich. July 2, 2020) (“FCI Elkton's COVID-19 cases have been consistently
 high since the start of the outbreak”); United States v. Tranter, No. 1:17-CR-22-
 HAB, 2020 U.S. Dist. LEXIS 119224, at *10 (N.D. Ind. July 8, 2020)
 (“Certainly, FCI Elkton finds itself on the end of the COVID-19 containment
 spectrum that weighs in favor of release”); United States v. McBride, No. 17-CR-
 192-FPG, 2020 U.S. Dist. LEXIS 114478, at *5 (W.D.N.Y. June 29, 2020) (“The
 Court harbors no doubt that the situation at FCI Elkton was dire. The BOP's failure
 to control the initial spread of COVID-19 at FCI Elkton has been well
 documented”).


                                           10
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6540 Filed 07/23/20 Page 19 of 33




        The dire warnings contained in the OSHA complaint were, unfortunately, a

 prediction of the future, as 98 inmates within the Bureau’s custody have tragically

 lost their lives to date.9 It appears that nothing has changed with FCI Elkton since

 the OSHA complaint was filed either. Wren reports that staff are not actively asking

 inmates if they are experiencing symptoms, and only some officers are wearing

 masks. Wren also reports that staff at FCI Elkton are now actively refusing to see or

 treat inmates. This is especially alarming to Wren because his fellow inmate and

 friend Alvin Turner tragically passed away from COVID-19 at FCI Elkton after his

 complaints were ignored by staff.10 Indifference to prisoners seems to emanate from

 high level staff members at FCI Elkton as well. The Warden made a representation

 to a federal judge that an inmate within the facility had died of natural causes,

 Exhibit C, Brookwalter Letter, only for the BOP to issue a press release the same

 day stating that the inmate actually died after testing positive for COVID-19 a month

 prior.11




        9
            See COVID-19 Cases, supra note 4.
        10
        Inmate Death at FCI Elkton (Turner), https://www.bop.gov/resources/
 news/pdfs/20200414_press_release_elkton.pdf
        11
         Inmate Death at FCI Elkton (Brookwalter), https://www.bop.gov/
 resources/news/pdfs/20200509_pres_rel_elk.pdf


                                          11
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6541 Filed 07/23/20 Page 20 of 33




       The precautionary measures that FCI Elkton is taking also appear to be

 ineffective. The prison has been on lockdown for over three months in an attempt to

 slow the transmission of the virus. However, as previously noted, a lockdown alone

 will most likely not prevent the spread of COVID-19 even if inmates are housed in

 individual cells – because they “typically share the same ventilation system with

 prisoners in other cells.”12 The OSHA complaint also commented on this issue,

 stating that the BOP has “not implemented engineering controls such as high

 efficiency air filters or air scrubbers to minimize the airborne nature of this virus or

 otherwise improved the ventilation rates in the environment.” Ex. B. The

 ineffectiveness of lockdowns is demonstrated by the fact that almost 10,000 inmates

 have contracted COVID-19 even with the BOP implementing a facility wide

 lockdown for the past three months.

       In short, despite BOP efforts, the bottom line is that “individuals housed

 within our prison systems nonetheless remain particularly vulnerable to infection.”

 United States v. Vo Duong Tran, No. CR 08-00197-DOC, 2020 U.S. Dist. LEXIS

 65414, at *5-6 (C.D. Cal. Apr. 10, 2020). See also United States v. Martin, No. 18-

 CR-834-7 (PAE), 2020 U.S. Dist. LEXIS 63451, at *7 (S.D.N.Y. Apr. 10, 2020)

 (“The crowded nature of federal detention centers . . . present an outsize risk that the


       12
          See Congressional Research Service, Federal Prisoners and COVID-19:
 Background and Authorities to Grant Release at 1. https://crsreports.congress.gov/
 product/pdf/R/R46297.

                                           12
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6542 Filed 07/23/20 Page 21 of 33




 COVID-19 contagion, once it gains entry, will spread.”). With the lackluster efforts

 taken by FCI Elkton to contain COVID-19, it is a very real possibility that Wren’s

 remaining 57 months of incarceration may be transformed into a death sentence.

       2.    Wren’s Underlying Health Conditions

       Wren is more at risk than the general population at FCI Elkton for catastrophic

 health consequences should he contract COVID-19. Wren is an obese 43-year old

 and was notified by BOP medical staff that recent lab tests now suggest that he is

 prediabetic and hypertensive. Each of these three underlying conditions will be

 addressed in turn. All heighten Wren’s vulnerability to developing a severe case of

 COVID-19 on their own and are even more frightening in light of the rampant spread

 of the virus within FCI Elkton.

       First, the CDC explicitly recognizes that people with a BMI over 30 are at

 high-risk for severe illness from COVID-19.13 Though the CDC previously only

 recognized a BMI of 40 or greater as increasing risk, updated guidance recently

 issued by the CDC lowered that threshold to include those with a BMI of 30 or

 greater.14 With an estimated BMI of 44 kg/m2, Wren would have been recognized


       13
         People Who Are At Higher Risk, https://www.cdc.gov/coronavirus/2019-
 ncov/need-extra-precautions/people-at-higher-risk.html.

       14
         CDC Updates, Expands List of People at Risk of Severe COVID-19 Illness,
 (Jun. 25, 2020), https://www.cdc.gov/media/releases/2020/p0625-update-expands-
 covid-19.html


                                          13
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6543 Filed 07/23/20 Page 22 of 33




 by the CDC as an individual with increased risk even before the revised guidelines

 were published.15 One study, based on COVID-19 patients in the United Kingdom,

 found that “obese patients were 37% more likely to die in-hospital than non-obese

 patients” while another study, based on data from Chinese hospitals, concluded that

 “patients identified as obese has a 142% higher risk of developing severe pneumonia

 compared with non-obese patients.”16 Wren, therefore, is more vulnerable to

 catastrophic health consequences just because of his weight.17

       Second, on May 26, 2020, upon information and belief, Nurse Reignhardt

 took Wren’s vitals and blood sugar. She subsequently informed Wren that his results


       15
         At 5’7” and 281 pounds, the CDC’s BMI Calculator estimates Wren’s
 BMI to be 44. Adult BMI Calculator, https://www.cdc.gov/healthyweight/
 assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculator.html
       16
          British Journal of Anesthesia, Potential Pathophysiology of COVID-19 in
 Patients With Obesity, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7275979/
       17
           Obesity & COVID-19: Can Your Weight Alone Put You at Higher Risk?
 https://www.houstonmethodist.org/blog/articles/2020/jun/obesity-and-covid-19-
 can-your-weight-alone-put-you-at-higher-risk/ (“People may not realize this, but
 obesity in and of itself is a risk factor for being hospitalized or placed in the ICU as
 a result of COVID-19” said weight loss surgeon Dr. Kyle Stephens); United States
 v. Dawson, No. 18-40085-HLT, 2020 U.S. Dist. LEXIS 64383, at *7 (D. Kan. Apr.
 9, 2020) (granting compassionate release based on solely an individual’s obesity and
 sleep apnea); United States v. Delgado, No. 3:18-cr-17-(VAB)-1, 2020 U.S. Dist.
 LEXIS 84469, at *7 (D. Conn. Apr. 30, 2020) (same); United States v. Lacy, No. 15-
 CR-30038, 2020 WL 2093363, at *6 (C.D. Ill. May 1, 2020) (“Besides obesity,
 Defendant suffers from hypertension and diabetes, both of which he manages with
 medication. Any one of these three factors alone would increase the serious risks
 of COVID-19 for Defendant”) (emphasis added)).


                                           14
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6544 Filed 07/23/20 Page 23 of 33




 were trending towards hypertension and prediabetes. Nurse Reignhardt also

 provided Wren with a hand written note of his results, which, upon information and

 belief, listed his blood pressure readings as 143/84 and 134/79 and his blood sugar

 at 123.

       The American Diabetes Association lists a blood sugar greater than 100 and

 less than 125mg/dl as prediabetic, with anything higher than 125mg/dl qualifying as

 diabetic. With a result of 123mg/dl, Wren appears to be not only prediabetic, but

 flirting with full blown diabetes. Although the CDC does not explicitly recognize

 prediabetes as a risk factor which increases risk for serious complications, medical

 experts have noted that high blood sugar levels can still render an individual’s body

 more easily infiltrated by COVID-19.18 Consequently, Wren is at risk because of his

 recent test results suggesting he is now prediabetic. United States v. Burnside, No.

 18-CR-2068- CJW-MAR, 2020 U.S. Dist. LEXIS 112708, at *23 (N.D. Iowa June




       18
           See Blood Sugar Levels May Influence Vulnerability to Coronavirus, and
 Controlling Them Through Conventional Means Might Be Protective,
 https://inside.upmc.com/blood-sugar-levels-may-influence-vulnerability-to-
 coronavirus-and-controlling-them-through-conventional-means-might-be-
 protective/ (“when I [Adam Brufsky, M.D., PhD] talked to physicians around the
 country taking care of COVID-19 patients, they told me that a lot of their patients in
 the hospital not only had diabetes and prediabetes but others had high blood sugar,
 without being aware of it.”); Hyperglycemia, Hydroxychloroquine, and the COVID-
 19          Pandemic,          Journal         of        Medical            Virology,
 https://onlinelibrary.wiley.com/doi/full/10.1002/jmv.25887.



                                          15
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6545 Filed 07/23/20 Page 24 of 33




 18, 2020) (noting that an inmate “appeared to fit at least three of the [CDC’s People

 at Higher Risk] categories” because he was, among other things, prediabetic); See

 also United States v. Ladson, No. 04-697-1, 2020 U.S. Dist. LEXIS 108551, at *14-

 15 (E.D. Pa. June 22, 2020) (explaining how poor blood sugar control can impair the

 immune system).

       Furthermore, Wren’s May blood pressure readings of 143/84 and 134/79

 constitute stage 1 hypertension and elevated blood pressure, respectively.19

 According to the CDC’s updated guidance, these recent readings heighten Wren’s

 risk for severe illness should he contract COVID-19 as the condition is now

 recognized as one which increases risk. Individuals who contracted COVID-19 and

 also suffered from hypertension had a mortality rate of 6%, compared to the 0.9%

 fatality rate for persons with no known underlying health issues.20 Many district

 courts have accordingly granted compassionate release to those with hypertension.21


       19
           Mayo Clinic, Blood Pressure Chart: What Your Reading Means,
 https://www.mayoclinic.org/diseases-conditions/high-blood-pressure/in-
 depth/blood-pressure/art-20050982
       20
          See Interim Clinical Guidance for Management of Patients with Confirmed
 Coronavirus        Disease     (COVID-19),      CDC      (Jun.      2,    2020),
 https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-
 patients.html
       21
         See United States v. Salvagno, No. 5:02-CR-51 (LEK), 2020 U.S. Dist.
 LEXIS 109879, at *35 (N.D.N.Y. June 22, 2020) (denying the government’s motion
 for   consideration     “based     on     the     well-established  correlation
 between hypertension and severe manifestations of COVID-19, and the substantial

                                          16
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6546 Filed 07/23/20 Page 25 of 33




       Although Wren’s medical records may not reflect an explicit hypertension or

 prediabetes diagnosis yet, both conditions have likely been compounded by Wren’s

 inability to maintain an exercise regime due to the months long lockdown.22

 Furthermore, district courts have found just one underlying health condition as

 sufficient to warrant compassionate release where the inmate was housed in an

 “unusually high risk-facility.” Salvagno, 2020 U.S. Dist. LEXIS 109879 at *58-59

 (collecting cases). In fact, some of the inmates who have been released from highly

 infected facilities did not even suffer from conditions recognized by the CDC at the

 time of release, instead they had hypertension or clinical obesity, which the CDC

 only just formally recognized as risk factors.23 The government itself has also



 chorus of experts who have found that there is a causal relationship”); United States
 v. DeBartolo, No. 14-016 WES, 2020 U.S. Dist. LEXIS 102335, at *3 (D.R.I. June
 10, 2020) (noting that while “research regarding [hypertension] is also emerging and
 while the picture . . . is not yet clear, at least one recent study suggests hypertension
 increases the relative risk of mortality two-fold for a patient hospitalized
 with COVID-19, as compared with those without hypertension”) (citing Chao Gao,
 et al., Association of Hypertension and Antihypertensive Treatment with COVID-19
 Mortality: A Retrospective Observational Study, 41 European Heart J. 2058-66,
 (June 4, 2020), https://academic.oup.com/eurheartj/article/41/22/2058/5851436).
       21
         In the month since Wren has retained the undersigned, he has gained 8
 pounds alone.
       23
           See United States v. Goins, No. 11-cr-20376, 2020 U.S. Dist. LEXIS
 100358 (E.D. Mich. June 9, 2020) (granting compassionate release to an inmate at
 FCI Elkton, a facility recognized by Attorney General Barr as experiencing
 significant levels of infection, who only had hypertension); United States v. Field,
 No. 18-CR-426 (JPO), 2020 U.S. Dist. LEXIS 78112 (S.D.N.Y. May 4, 2020)
 (granting same to an inmate complaining solely of hypertension at FIC Danbury, a

                                            17
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6547 Filed 07/23/20 Page 26 of 33




 conceded, multiple times, that obesity alone constitutes extraordinary and

 compelling reasons for a sentence reduction – even in one case where the inmate

 was housed at a BOP facility with only one confirmed case of COVID-19.24

 Consequently, Wren’s severe obesity alone presents extraordinary and compelling

 reasons for his compassionate release when viewed in light of the exceptionally

 grave circumstances at FCI Elkton.

       In sum, Wren is at a heightened risk for developing catastrophic health

 consequences should he contract COVID-19 because of his obesity and recent test

 results suggesting hypertension and prediabetes. Such conditions, therefore, when

 viewed in light of the high probability that Wren will be exposed to COVID-19,

 which is lurking in FCI Elkton, constitute compelling and extraordinary reasons

 warranting his compassionate release.




 facility similarly identified by AG Barr as a site of significant infection); United
 States v. Sawicz, No. 08-cr-287 (ARR), 2020 U.S. Dist. LEXIS 64418 (E.D.N.Y.
 Apr. 10, 2020) (also reducing the sentence of a hypertensive inmate at FCI Danbury).
       24
          United States v. Aguayo, No. 19-cr-02610-BAS-1, 2020 U.S. Dist. LEXIS
 121959, at *4 (S.D. Cal. July 10, 2020) (“The Government concedes that Defendant
 [who only claimed increased risk due to obesity and resides at FCI Sheridan] has
 shown ‘extraordinary and compelling reasons’ for the reduction”); United States v.
 Shah, No. 93-cr-180 (LAK), 2020 U.S. Dist. LEXIS 115188, at *3 (S.D.N.Y. June
 30, 2020) (“The government concedes that defendant’s obesity constitutes an’
 extraordinary and compelling reason[]’ warranting his early release”).

                                         18
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6548 Filed 07/23/20 Page 27 of 33




       3.     A Sentence Reduction Is Also Consistent With The Sentencing
              Commission’s Policy Statements And The Factors Outlined In §
              3553(a).

       In addition to finding a compelling and extraordinary circumstance warranting

 compassionate relief, a court considering a defendant’s motion under Section

 3582(c)(1)(A) must decide whether a sentence reduction would “be consistent with

 the applicable policy statements issued by the Sentencing Commission” and

 supported by the “factors set forth in section 3553(a).” § 3582(c)(1)(A).

              a.     Policy Statements

       Section 3582(c)(1)(A) is accompanied by a policy statement and commentary

 promulgated by the Sentencing Commission. The relevant section states that a court

 may reduce a sentence for “extraordinary and compelling reasons,” including

 situations, among others, where an individual is “suffering from a serious physical

 or medical condition . . . that substantially diminishes the ability of the defendant to

 provide self-care within the environment of a correctional facility and from which

 he or she is not expected to recover.” U.S.S.G. § 1B1.13(1)(A).

       For the reasons discussed infra, Wren is at an increased risk for developing

 life-threatening conditions should he contract COVID-19. Should Wren become

 infected with COVID-19 and develop severe complications, he will certainly have a

 difficult time caring for himself, and may even die while fighting the virus. Thus,




                                           19
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6549 Filed 07/23/20 Page 28 of 33




 Wren urges this Court to find that there are extraordinary or compelling reasons

 favoring his early release. Sawicz, 2020 U.S. Dist. LEXIS 64418 at *7.

             b.    § 3553(a) Factors

       Similarly, the application of the § 3553(a) factors militates towards Wren’s

 compassionate release. In considering what is “sufficient but not greater than

 necessary, to comply with the purposes of [sentencing]”, § 3553(a) instructs a court

 to consider the following:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;

       (2) the need for the sentence imposed—

             (A) to reflect the seriousness of the offense, to promote respect
             for the law, and to provide just punishment for the offense;

             (B) to afford adequate deterrence to criminal conduct;

             (C) to protect the public from further crimes of the defendant;
             and

             (D) to provide the defendant with needed educational or
             vocational training, medical care, or other correctional treatment
             in the most effective manner;

       (3) the kinds of sentences available;

       (4) [the kinds of sentence and sentencing range provided for in the
       USSG]

       (5) any pertinent [Sentencing Commission policy statement]




                                          20
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6550 Filed 07/23/20 Page 29 of 33




       (6) the need to avoid unwarranted sentence disparities among
       defendants with similar records who have been found guilty of similar
       conduct; and

       (7) the need to provide restitution to any victims of the offense

 Sawicz, 2020 U.S. Dist. LEXIS 64418 at 7, 8 (summarizing § 3553(a)).

       First, there are stark differences between the world when Wren was initially

 sentenced and the world now. Consequently, the overriding factor under § 3553(a)

 that was not present at the time of sentencing is the COVID-19 pandemic and the

 serious risk that it imposes on Wren. Although Wren acknowledges the serious

 nature of the crimes he committed which qualified him for a significant sentence,

 Wren’s actions did not warrant a sentence that includes exposure to life-threatening

 illness. COVID-19 has already transformed the sentence of 98 inmates in the

 Bureau’s custody into death sentences. Consequently, Wren submits that a

 reduction, by home confinement or otherwise, of the remaining 30% of his sentence

 would still reflect the seriousness of his offense.

       Furthermore, Wren has been incarcerated for over nine years for the instance

 offense. During those years, Wren has spent a large portion of his time caring for

 and assisting elderly and disabled inmates. Wren was such a source of support for

 these inmates that BOP staff even summoned Wren for help on occasion. Indeed,

 Wren reports assisting staff in tending to one particular inmate with dementia when




                                            21
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6551 Filed 07/23/20 Page 30 of 33




 he had violent outbursts. Wren was the only one who his fellow inmate would listen

 to. Wren has and continues to offer daily care to numerous inmates with disabilities.

       Additionally, Wren has managed to avoid any major disciplinary violations

 while in the Bureau’s custody and has paid his $17,500 fine in full.25 If released,

 Wren will live with family in Michigan and immediately be gainfully employed by

 Right House Management as a Maintenance Manager.26 Exhibit D, Right House

 Management Letter. Wren also looks forward to returning to the music business, and

 once again capitalizing on his “entrepreneurial spirit” and “talent as . . . a rap

 producer” that the Court previously recognized. Sentencing Transcript, ECF No.

 347, PageID.4815, Exhibit E, Studio August Media Letter. With a concrete plan for

 employment, and no history of violent crimes, Wren will not present a danger to

 society upon release.

       In moving this court for a reduction in his sentence, Wren is not trying to take

 advantage of the unfortunate circumstances ravaging the country by asking to be

 released months into his sentence. See e.g. United States v. Credidio, No. 19 Cr. 111


       25
         Wren has been infraction free while in the BOP for the last four years. His
 most serious offense includes possessing a “dangerous tool,” which was a chip for
 an .mp3 player. Wren’s disciplinary history also reflects two failures to stand for
 count and one abuse of mail incident.
       26
          The undersigned acknowledges that no address has been provided to the
 Court. This was done at the request of Wren, who does not wish for his address to
 be publicly shared. Such information is available and will be provided to the Court
 and the government.

                                          22
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6552 Filed 07/23/20 Page 31 of 33




 (PAE), Dkt. 62, 2020 U.S. Dist. LEXIS 58238 (S.D.N.Y. April 2, 2020) (denying

 compassionate release of a 72-year old defendant where he had only served two

 months of a 33 month sentence); United States v. Butler No. 18 Cr. 834 (PAE), Dkt.

 461, 2020 U.S. Dist. LEXIS 61021 (S.D.N.Y. Apr. 7, 2020) (denying compassionate

 release for a defendant with asthma because he had only served 15 months out of a

 60 month sentence).

       Instead, Wren is asking that his sentence, which he has already served the

 majority of (70%) be reduced in light of his increased vulnerability to catastrophic

 health consequences should he contract COVID-19. Such a measure would still

 reflect the seriousness of his offense, but would also take into account the

 devastating consequences that COVID-19 could inflict on Wren should he have to

 serve the rest of his sentence. He will get out of eventually get out of prison. The

 question is whether the theoretical penal benefits of the 30% remaining on his

 sentence are worth the risk of Wren dying from COVID-19. Our answer is no.

 B.    ALTERNATIVELY, THIS COURT SHOULD PERMIT WREN TO
       COMPLETE HIS SENTENCE IN HOME CONFINEMENT.

       Should this Court decline to reduce Wren’s sentence to time served, Wren

 moves this Court to allow him to complete the remaining 30% of his sentence via

 home confinement. United States v. Pomante, No. 19-20316, 2020 U.S. Dist. LEXIS

 85626, at *9 (E.D. Mich. May 15, 2020) (imposing a “term of supervised release

 equal to the unserved portion of [the] original term of imprisonment”). Wren would

                                         23
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6553 Filed 07/23/20 Page 32 of 33




 serve his sentence at his family’s home in Michigan, where he would be able to

 isolate himself and better protect himself from COVID-19, rather than in a BOP

 facility with extremely high infection rates. Without any sort of relief, there is a very

 real possibility that COVID-19 will transform Wren’s remaining 58 months in

 prison into a death sentence – as has already happened for nine of his fellow inmates

 at FCI Elkton, including one of his friends.

                                   III.   CONCLUSION

       For the foregoing reasons, Defendant requests that this Honorable Court enter

 an order reducing his sentence.

                                                 Respectfully Submitted,

 Date: July 23, 2020                             WADE FINK LAW P.C.

                                                 /s/ Wade G. Fink
                                                 Wade G. Fink (P78751)
                                                 Attorneys for DaJuan Wren
                                                 370 E. Maple Rd., Third Floor
                                                 Birmingham, MI 48009
                                                 wade@wadefinklaw.com




                                            24
Case 2:10-cr-20137-LJM-RSW ECF No. 539, PageID.6554 Filed 07/23/20 Page 33 of 33




                              PROOF OF SERVICE

                 I hereby certify that on July 23, 2020, I electronically
                 filed the foregoing paper with the Clerk of the Court
                 using the ECF system which will send notification of
                 such filing to counsel of record.

                                  /s/ Wade G. Fink
                                 Wade G. Fink (P78751)
                                 Attorneys for DaJuan Wren
                                 370 E. Maple Rd., Third Floor
                                 Birmingham, MI 48009
                                 248-712-1054
                                 wade@wadefinklaw.com




                                          25
